DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (US 20120000903 A1, hereinafter Baarman) in view of Lee et al. (US 20170013681 A1, hereinafter Lee).
Regarding claim 1, Baarman discloses an electronic device on a side of a cooking vessel (Para. 0031, lines 13-14, “…a secondary in the smart handle 30 of the cooking appliance 4.”) configured to be heated based on a magnetic field generated 5from an induction cooktop (Claim 17, lines 8-10, “…an alternating current to said inductive power supply to generate an electromagnetic field that transfers power to said cooking appliance…”), the electronic device comprising: 
a magnetic harvester circuit configured to generate electric energy based on the magnetic field generated from the induction cooktop (Para. 0009, lines 1-6, “A wireless power supply… wirelessly provides a desired amount of power to a secondary of the apparatus when the secondary is placed near the wireless power supply.”) based on the electronic device being attached to the side of the cooking vessel (Para. 0012, last 3 lines, “…the inductive power supply to concurrently heat the cooking appliance and provide power to the smart handle.”); 
a temperature sensor configured to be driven based on the generated 10electric energy and to detect a temperature (Para. 0064, lines 1-3, “The illustrated smart handle 30 also includes a temperature sensor 44 or thermocouple for measuring the temperature of the cooking appliance 4.”, and Claim 6, lines 2-3, “…temperature sensor powered by said second inductive power receiving portion.”); and 
a communication circuit configured to transmit the temperature to the induction cooktop (Claim 12, last 5 lines, “…secondary communication circuitry for transmitting to said inductive power supply at least one of information regarding said desired temperature, information regarding said current temperature, and an instruction to change a power output characteristic.”).
Baarman does not disclose:
the electronic device is attachable to and detachable from a side of a cooking vessel.
However, Lee discloses, in the similar field of induction cooking appliances, an induction cooking pot (Para. 0097, lines 1-5, “A cooking vessel P to which the cooking tool 100 of the present invention is fixed is arranged on the upper surface of the induction 300, and the coil 302 is provided inside the induction 300 to correspond to the cooking vessel P.”) with a handle that contains a temperature sensor (Para. 0047, lines 1-5, “…cooking tool 100…a sensor 140 sensing a temperature of food F which is cooked in the cooking vessel P…”) that can be removably detached from the cooking pot (Para. 0047, lines 1-3, “The cooking tool 100 of the present invention includes a fastening portion 120 detachably provided in a cooking vessel P…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the attached handle to the cooking pot in Baarman to be detachably attached as taught by Lee.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to control the location of the handle with respect to the pot so to potentially accommodate different stovetop structures, as stated by Baarman, Para. 0056, last 4 lines, “The fastening portion 120 is provided to control an interval to be fixed to inner and outer circumferences of the cooking vessel Pin simultaneous contact with the inner and outer circumferences of the cooking vessel P.”, and to allow for ease of cleaning the handle as being detachable inherently allows for more angles to be reached. 
Further, it has been held that the mere making separable is an obvious modification to make for one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Baarman disclose a smart handle that can detect temperature and is attached to the cooking pot while Lee discloses a similar smart handle that can also detect temperature, but is detachable from the pot. Thus, the end-result of the smart handle being able to detect temperature would still work regardless of the detachability of the handle as the temperature detection works when the handle is attached to the pot. 

	Regarding claim 2, modified Baarman teaches the apparatus according to claim 1, as set forth above, discloses further comprising a processor, 15wherein the processor is configured to transmit information about the electric energy generated by the magnetic harvester circuit to the induction cooktop through the communication circuit (Inherently disclosed in Baarman, Claim 12, lines 5 from end, “…secondary communication circuitry for transmitting to said inductive power supply at least one of information regarding said desired temperature, information regarding said current temperature…”, where the circuit can contain a transmitter that is construed as the processor, Claim 15, lines 4-5, “…secondary communication circuitry includes a transmitter.”).
	Regarding claim 3, modified Baarman teaches the apparatus according to claim 2, as set forth above, discloses wherein the information about 20the electric energy indicates at least one of a magnitude, frequency, or duty cycle of AC power based on the electric energy (Inherently disclosed in Baarman, Claim 12, last 5 lines, “…secondary communication circuitry…an instruction to change a power output characteristic.”, where Para. 0050, lines 2-3 and last 3 lines, “…cooking characteristics of the cooking appliance 4…sequence may involve providing power to the pan at different current levels and different frequencies over a period of time.”).
	Regarding claim 5, modified Baarman teaches the apparatus according to claim 1, as set forth above, discloses further comprising an output device (Inherently disclosed in Baarman, Abstract, last 2 lines, “The smart handle may also be capable of displaying and monitoring temperature.”) comprising output circuitry and a processor (Inherently disclosed in Baarman, Para. 0066, lines 4-6, “…the display 43 and controls 36, 37, 38 cooperate with the controller 68 to provide output to the user about the temperature of the cooking device…”, where the output circuitry includes the wiring needed to illuminate the display and the processor is the controller), wherein the processor is configured to output light or a sound through the 30output device based on a magnitude of the electric energy generated by the 30magnetic harvester circuit being less than a first level (Inherently disclosed in Baarman, Claim 7, last 2 lines, “…display temperature information via a user interface.”, where Para. 0075, lines 12-15, “…the interface may include indicators 276, 277, 278, such as light emitting diodes, to communicate to a user the current heat level setting of the cooking appliance 204.”).
	Regarding claim 6, modified Baarman teaches the apparatus according to claim 5, as set forth above, discloses wherein the processor is configured to output the light or the sound through the output device based on the 5magnitude of the electric energy generated by the magnetic harvester circuit exceeding a second level, the second level being higher than the first level (Inherently disclosed in Baarman, where different levels can be set to show different light sequences, Para. 0075, lines 20-24, “For example, each activation of the switch 275 may
toggle between OFF, Low-Heat, Medium-Heat, and High-Heat states. In the current embodiment, an indicator 276, 277, 278 corresponding to each state, except the OFF state, lights up when that state is selected.”).
	Regarding claim 7, modified Baarman teaches the apparatus according to claim 1, as set forth above, discloses further comprising a display unit including a display and a processor (Inherently disclosed in Baarman, Para. 0066, lines 4-5, “…the display 43 and controls 36, 37, 38 cooperate with the controller 68…”), 10wherein the processor is configured to control an output of the display unit based on the temperature (Inherently disclosed in Baarman, Para. 0066, lines 5-6, “…controls 36, 37, 38 cooperate with the controller 68 to provide output to the user about the temperature of the cooking device…”).
	Regarding claim 8, modified Baarman teaches the apparatus according to claim 1, as set forth above, discloses further comprising an output device (Inherently disclosed in Baarman, Abstract, last 2 lines, “The smart handle may also be capable of displaying and monitoring temperature.”) comprising output circuitry and a processor (Inherently disclosed in Baarman, Para. 0066, lines 4-6, “…the display 43 and controls 36, 37, 38 cooperate with the controller 68 to provide output to the user about the temperature of the cooking device…”, where the output circuitry includes the wiring needed to illuminate the display and the processor is the controller), 15wherein the processor is configured to: 
receive information indicating a first temperature from the induction cooktop through the communication circuit (Inherently disclosed in Baarman, Para. 0075, lines 17-20, “The heat level settings may correspond to predetermined temperature settings that can be monitored through the temperature sensor 244.”); and 
output light or a sound through the output device based on the temperature detected from the temperature sensor being the first temperature (Inherently disclosed in Baarman, Para. 0075, lines 12-15, “…the interface may include indicators 276, 277, 278, such as light emitting diodes, to communicate to a user the current heat level setting of the cooking appliance 204.”, where the heat level settings can be monitored through the temperature sensor; it should be noted that the light emitting diodes can be activated via different heat levels or heat levels can activate the light emitting diodes, so the reverse is also possible).
	Regarding claim 9, modified Baarman teaches the apparatus according to claim 8, as set forth above.
Modified Baarman does not disclose:
wherein the processor is configured to: receive information indicating a first time from the induction cooktop through the communication circuit; and 25output light or a sound through the output device based on the first time elapsing after the temperature detected from the temperature sensor becomes the first temperature.
However, Lee discloses a processor that receives time information from the induction cooktop (Para. 0114, lines 2-4, “…a start point of the cooking time which is counted means the time when a food temperature measured by the sensor 140 is higher than a predetermined temperature.”, where the time elapsed is counted by the controller through the sensor) and output display that can show the cooking time of food from when the temperature of the food is sensed by the sensor to exceed a predetermined level (Para. 0090, lines 5-10, “Also, the controller 200 may control the display module 220 to count a time from the time when the temperature of the food sensed by the sensor 140 becomes higher than a predetermined temperature and display the counted time on the screen of the display module 220 as a cooking time of the food F.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the temperature sensor and controller in modified Baarman to include the time information features as taught by Lee.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increasing the convenience of cooking through the time information and to allow an user to set a specific cooking time, as stated by Lee, Para. 0090, last 3 lines, “…the temperature of the food which is cooked and the cooking time may be provided to the user, whereby convenience of cooking may be increased.”.
	Regarding claim 11, modified Baarman teaches the apparatus according to claim 1, as set forth above, discloses further comprising: 
a rectifier circuit configured to convert AC power based on the electric energy generated by the magnetic harvester circuit into first DC power (Inherently disclosed in Baarman, Para. 0046, lines 3-5, “…the rectification circuitry in the current embodiment converts the AC power received in the secondary into DC power.”); and 
5a DC/DC converter configured to convert the first DC power into second DC power to drive the temperature sensor and the communication circuit (Inherently disclosed in Baarman, Para. 0047, lines 1-4, “The power control circuitry 64 controls the amount of power to the rest of the smart handle. In an active cooking embodiment, during cooking mode the power control circuitry 64 controls the power level delivered to the pan.”).

	Regarding claim 12, Baarman discloses an induction cooktop (Para. 0015, lines 1-2, “…an inductive cooking system…”) comprising: 
a plurality of coils (Fig. 5, primary coil 80); 
10a communication circuit (Claim 12, line 5 from end, “…secondary communication circuitry…”); and 
a processor, wherein the processor (Para. 0066, lines 4-6, “…the display 43 and controls 36, 37, 38 cooperate with the controller 68 to provide output to the user about the temperature of the cooking device…”, where the controller is the processor) is configured to: 
receive information indicating a temperature through the communication circuit (Claim 12, last 5 lines, “…secondary communication circuitry for transmitting to said inductive power supply at least one of information regarding said desired temperature, information regarding said current temperature, and an instruction to change a power output characteristic.”) from an electronic device on the side of a cooking vessel 15configured to be placed on the induction cooktop (Para. 0031, lines 13-14, “…a secondary in the smart handle 30 of the cooking appliance 4.”), the electronic device including a magnetic harvester circuit configured to produce electric energy based on a magnetic field generated (Para. 0009, lines 1-6, “A wireless power supply… wirelessly provides a desired amount of power to a secondary of the apparatus when the secondary is placed near the wireless power supply.”) based on an electric current applied by the induction cooktop to at least one of the plurality of coils (Para. 0012, last 3 lines, “…the inductive power supply to concurrently heat the cooking appliance and provide power to the smart handle.”); and 
control the electric current based on the information indicating the 20temperature (Claim 12, last 5 lines, “…secondary communication circuitry for transmitting to said inductive power supply at least one of information regarding…an instruction to change a power output characteristic.”, where, characteristics include power sequences, Para. 0050, last 3 lines, “…a sequence may involve providing power to the pan at different current levels and different frequencies over a period of time.”).
Baarman does not disclose:
the electronic device is attachable to and detachable from a side of a cooking vessel.
However, Lee discloses, in the similar field of induction cooking appliances, an induction cooking pot (Para. 0097, lines 1-5, “A cooking vessel P to which the cooking tool 100 of the present invention is fixed is arranged on the upper surface of the induction 300, and the coil 302 is provided inside the induction 300 to correspond to the cooking vessel P.”) with a handle that contains a temperature sensor (Para. 0047, lines 1-5, “…cooking tool 100…a sensor 140 sensing a temperature of food F which is cooked in the cooking vessel P…”) that can be removably detached from the cooking pot (Para. 0047, lines 1-3, “The cooking tool 100 of the present invention includes a fastening portion 120 detachably provided in a cooking vessel P…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the attached handle to the cooking pot in Baarman to be detachably attached as taught by Lee.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to control the location of the handle with respect to the pot so to potentially accommodate different stovetop structures, as stated by Baarman, Para. 0056, last 4 lines, “The fastening portion 120 is provided to control an interval to be fixed to inner and outer circumferences of the cooking vessel Pin simultaneous contact with the inner and outer circumferences of the cooking vessel P.”, and to allow for ease of cleaning the handle as being detachable inherently allows for more angles to be reached. 
Further, it has been held that the mere making separable is an obvious modification to make for one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Baarman disclose a smart handle that can detect temperature and is attached to the cooking pot while Lee discloses a similar smart handle that can also detect temperature, but is detachable from the pot. Thus, the end-result of the smart handle being able to detect temperature would still work regardless of the detachability of the handle as the temperature detection works when the handle is attached to the pot. 
	Regarding claim 14, modified Baarman teaches the apparatus according to claim 13, as set forth above, discloses wherein the information about the electric energy indicates at least one of a magnitude, frequency, or duty cycle of AC power based on the electric energy (Inherently disclosed in Baarman, Claim 12, last 5 lines, “…secondary communication circuitry…an instruction to change a power output characteristic.”, where Para. 0050, lines 2-3 and last 3 lines, “…cooking characteristics of the cooking appliance 4…sequence may involve providing power to the pan at different current levels and different frequencies over a period of time.”).
	Regarding claim 16, modified Baarman teaches the apparatus according to claim 12, as set forth above, discloses further comprising a display unit including a display (Inherently disclosed in Baarman, Para. 0066, lines 4-5, “…the display 43 and controls 36, 37, 38 cooperate with the controller 68…”), wherein the processor is configured to control an output of the display unit based on the information indicating the temperature (Inherently disclosed in Baarman, Para. 0066, lines 5-6, “…controls 36, 37, 38 cooperate with the controller 68 to provide output to the user about the temperature of the cooking device…”).
	Regarding claim 17, modified Baarman teaches the apparatus according to claim 12, as set forth above, discloses further comprising an output device (Inherently disclosed in Baarman, Abstract, last 2 lines, “The smart handle may also be capable of displaying and monitoring temperature.”) including output circuitry, wherein the processor (Inherently disclosed in Baarman, Para. 0066, lines 4-6, “…the display 43 and controls 36, 37, 38 cooperate with the controller 68 to provide output to the user about the temperature of the cooking device…”, where the output circuitry includes the wiring needed to illuminate the display and the processor is the controller) is configured to: 
transmit information indicating the first temperature to the electronic 20device through the communication circuit (Claim 7, lines 2-6, “…controller progran1med to at least one of control temperature by communicating temperature to an inductive power supply via communication circuitry, monitor temperature using said temperature sensor, or display temperature information via a user interface.”); and 
output light or a sound through the output device based on the information indicating the temperature being received from the electronic device through the communication circuit, indicates the first temperature (Inherently disclosed in Baarman, Para. 0075, lines 12-15, “…the interface may include indicators 276, 277, 278, such as light emitting diodes, to communicate to a user the current heat level setting of the cooking appliance 204.”, where the heat level settings can be monitored through the temperature sensor; it should be noted that the light emitting diodes can be activated via different heat levels or heat levels can activate the light emitting diodes, so the reverse is also possible).
	Regarding claim 18, modified Baarman teaches the apparatus according to claim 17, as set forth above.
Modified Baarman does not disclose:
wherein the processor is configured to output the light or the sound through the output device based on a first time elapsing after the information indicating the first temperature is received from the electronic device through the communication circuit.
However, Lee discloses a processor that receives time information from the induction cooktop (Para. 0114, lines 2-4, “…a start point of the cooking time which is counted means the time when a food temperature measured by the sensor 140 is higher than a predetermined temperature.”, where the time elapsed is counted by the controller through the sensor) and output display that can show the cooking time of food from when the temperature of the food is sensed by the sensor to exceed a predetermined level (Para. 0090, lines 5-10, “Also, the controller 200 may control the display module 220 to count a time from the time when the temperature of the food sensed by the sensor 140 becomes higher than a predetermined temperature and display the counted time on the screen of the display module 220 as a cooking time of the food F.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the temperature sensor and controller in modified Baarman to include the time information features as taught by Lee.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increasing the convenience of cooking through the time information and to allow an user to set a specific cooking time, as stated by Lee, Para. 0090, last 3 lines, “…the temperature of the food which is cooked and the cooking time may be provided to the user, whereby convenience of cooking may be increased.”.

	Regarding claim 19, Baarman discloses a method of operating an electronic device (Claim 17, line 1, “…A method for inductive cooking…”) configured to be heated based on a magnetic field generated from an induction cooktop (Claim 17, lines 8-10, “…an alternating current to said inductive power supply to generate an electromagnetic field that transfers power to said cooking appliance…”); 
the method comprising: producing electric energy based on the magnetic field generated from the induction cooktop (Para. 0009, lines 1-6, “A wireless power supply… wirelessly provides a desired amount of power to a secondary of the apparatus when the secondary is placed near the wireless power supply.”) based on the electronic device being attached to the side of the 5cooking vessel (Para. 0012, last 3 lines, “…the inductive power supply to concurrently heat the cooking appliance and provide power to the smart handle.”); 
driving a temperature sensor configured to detect a temperature based on the electric energy (Para. 0064, lines 1-3, “The illustrated smart handle 30 also includes a temperature sensor 44 or thermocouple for measuring the temperature of the cooking appliance 4.”, and Claim 6, lines 2-3, “…temperature sensor powered by said second inductive power receiving portion.”); and 
transmitting the temperature to the induction cooktop (Claim 12, last 5 lines, “…secondary communication circuitry for transmitting to said inductive power supply at least one of information regarding said desired temperature, information regarding said current temperature, and an instruction to change a power output characteristic.”).
Baarman does not disclose:
the electronic device being attachable to and 33detachable from a side of a cooking vessel.
However, Lee discloses, in the similar field of induction cooking appliances, an induction cooking pot (Para. 0097, lines 1-5, “A cooking vessel P to which the cooking tool 100 of the present invention is fixed is arranged on the upper surface of the induction 300, and the coil 302 is provided inside the induction 300 to correspond to the cooking vessel P.”) with a handle that contains a temperature sensor (Para. 0047, lines 1-5, “…cooking tool 100…a sensor 140 sensing a temperature of food F which is cooked in the cooking vessel P…”) that can be removably detached from the cooking pot (Para. 0047, lines 1-3, “The cooking tool 100 of the present invention includes a fastening portion 120 detachably provided in a cooking vessel P…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the attached handle to the cooking pot in Baarman to be detachably attached as taught by Lee.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to control the location of the handle with respect to the pot so to potentially accommodate different stovetop structures, as stated by Baarman, Para. 0056, last 4 lines, “The fastening portion 120 is provided to control an interval to be fixed to inner and outer circumferences of the cooking vessel Pin simultaneous contact with the inner and outer circumferences of the cooking vessel P.”, and to allow for ease of cleaning the handle as being detachable inherently allows for more angles to be reached. 
Further, it has been held that the mere making separable is an obvious modification to make for one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Baarman disclose a smart handle that can detect temperature and is attached to the cooking pot while Lee discloses a similar smart handle that can also detect temperature, but is detachable from the pot. Thus, the end-result of the smart handle being able to detect temperature would still work regardless of the detachability of the handle as the temperature detection works when the handle is attached to the pot. 
	Regarding claim 20, modified Baarman teaches the method according to claim 19, as set forth above, discloses further comprising transmitting at least one of a magnitude, frequency, or duty cycle of AC power based on the electric energy to the induction cooktop (Inherently disclosed in Baarman, Claim 12, last 5 lines, “…secondary communication circuitry…an instruction to change a power output characteristic.”, where Para. 0050, lines 2-3 and last 3 lines, “…cooking characteristics of the cooking appliance 4…sequence may involve providing power to the pan at different current levels and different frequencies over a period of time.”).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (US 20120000903 A1, hereinafter Baarman) in view of Lee et al. (US 20170013681 A1, hereinafter Lee) in further view of Lee (KR 200487054 Y1, hereinafter Lee 2018).
	Regarding claim 4, modified Baarman teaches the apparatus according to claim 2, as set forth above, discloses wherein the processor is configured to transmit the information about the electric energy to 25the induction cooktop through the communication circuit (Inherently disclosed in Baarman, Claim 12, last 5 lines, “…secondary communication circuitry…an instruction to change a power output characteristic.”, where Para. 0050, lines 2-3 and last 3 lines, “…cooking characteristics of the cooking appliance 4…sequence may involve providing power to the pan at different current levels and different frequencies over a period of time.”
	Modified Baarman does not disclose:
periodically transmitting the information about electric energy.
However, Lee 2018 discloses, in the similar field of induction cooking devices with sensors on the handles, a remote controller located on the handle (Page 3, Para. 4, line 1, “…remote controller 130…”) that can transmit temperature measurements in real time to the induction cooktop (Page 3, Para. 4, line 1, “The underrange 110 receives the container temperature in real time from the remote controller 130…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission of the secondary communication circuit in modified Baarman to be in real time as taught by Lee 2018, which would inherently include periodic transmissions to allow for continuous control.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of monitoring the cooking system continuously in real time so that rapid changes could be made to the cooking process, as stated by Lee 2018, Page 3, Para. 4, line 1, “The underrange 110 receives the container temperature in real time from the remote controller 130…”.
	Regarding claim 10, modified Baarman teaches the apparatus according to claim 1, as set forth above.
Modified Baarman does not disclose:
further comprising a magnet 30attachable to the cooking vessel.
However, Lee 2018 discloses a magnet that can be attached to the cooking vessel (Page 2, Para. 2, lines 2-3, “…a temperature sensor is magnetically attached to a container to measure a container temperature.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor or handle in modified Baarman to be magnetically attachable to the cooking vessel as taught by Lee 2018.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a fastening mechanism that makes it easier to attach and detach the sensor from the cooking vessel, as stated by Lee 2018, Claim 1, lines 4-6, “A magnet detachably attached to the container; a temperature sensor coupled to the magnet and including a sensor for measuring the temperature of the container, the container being easy to detach and attach…”.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (US 20120000903 A1, hereinafter Baarman) in view of Lee et al. (US 20170013681 A1, hereinafter Lee) in further view of Ghechoua et al. (WO 2015128578 A2, hereinafter Ghechoua).
	Regarding claim 13, modified Baarman teaches the apparatus according to claim 12, as set forth above, discloses wherein the processor is configured to: receive information about the electric energy generated by the magnetic 25harvester circuit from the electronic device through the communication circuit (Inherently disclosed in Baarman, Claim 12, lines 5 from end, “…secondary communication circuitry for transmitting to said inductive power supply at least one of information regarding said desired temperature, information regarding said current temperature…”, where the information comes from the secondary).
Modified Baarman does not disclose:
identify one of the plurality of coils corresponding to the cooking vessel to which the electronic device is attached based on the information about the electric energy.  
However, Ghechoua discloses, in the similar field of induction cooktops with cooking pots containing sensors, an induction cooktop with a processor that can determine which coil corresponds to a cooking vessel based on the signals (Page 10, Para. 10, lines 1-4, “During this scanning step (102), the cooking table (1) then checks whether a communicating cooking electronic article (20, 21, 22, 23) has been positioned on one of the zones (2, 3, 4, 5). ) in this case the scanning step (102) stops at the third (202) of the zones (4). for heating because the cooking table (1) detects the presence of an electronic article (20, 21, 22, 23) for cooking.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the secondary communication circuit from modified Baarman to include an additional signal to the induction power supply controller so that coils could be identified as having cooking vessels as taught by Ghechoua.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the cooktop be able to detect the location of the cooking vessel through confirmation signals and then start the cooking process, so to not waste energy when a cooking vessel is not present, as stated by Ghechoua, Page 10, Para. 11, lines 1-4, “If during the step of detecting (103) a confirmation signal SC the cooking table (1) receives a confirmation signal SC issued by the article communicating electronics (20, 21, 22, 23) then the cooking table (1) proceeds to a pairing step (104) of the electronic article (20, 21, 22, 23) communicating cooking.”. 
	Regarding claim 15, modified Baarman teaches the apparatus according to claim 13, as set forth above, discloses wherein: the processor can apply electric currents to induction coils (Inherently disclosed in Baarman, Para. 0067, last 3 lines, “Controller 86 adjusts the power supplied by the inductive power supply 2 to primary 80, thus allowing accurate control of the temperature within cooking appliance 4.”).
Modified Baarman does not disclose:
the processor is configured to apply a first electric current to a first coil of the plurality of coils and to apply a second electric current to a second coil; and a frequency or a duty cycle of the first electric current is different from a frequency or duty cycle of the second electric current.
However, Ghechoua discloses the induction hob having different cooking zones, each having a plurality of coils, where different heating setpoints can be set for each cooking zone (Page 2, Para. 6, lines 3-5, “The baking article can therefore communicate its temperature to the hob via the respective communication modules. A controller present in the hob is wired to each heating zone and can identify each separately.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the induction system in modified Baarman to include multiple independently controlled induction coils as taught by Ghechoua.  
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having different heating setpoints for each cooking vessel so that different methods of cooking can be performed simultaneously, as stated by Ghechoua, Page 2, Para. 3, lines 1-3, “…it allows to keep the heating setpoint for a cooking article according to the movements thereof on the various heating zones of the table cooking…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
08/31/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761